UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-KSB/A (Mark One) x ANNUAL REPORT UNDER SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2006. o TRANSITION REPORT UNDER SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NO. 333-34308 COMMERCE PLANET, INC. (Exact name of issuer as specified in its charter) UTAH 87-0520575 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 30 S. LaPatera Lane, Suite 8 Goleta, CA 93117 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (805) 964-9126 Securities registered under Section 12(b) of the Exchange Act: Securities registered under Section 12(g) of the Exchange Act: $0.001 (Title of Class) o Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past twelve months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No o Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No State issuer's revenues for its most recent fiscal year: $27,488,134 State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of December 31, 2006: $33,321,266 (based on a total of 23,139,768 shares of our common stock held by non-affiliates on December 31, 2006, at the closing price on December 29, 2006 of $1.44 per share.) State the number of shares outstanding of each of the registrant's classes of common stock as of December 31, 2006: 47,193,839 Transitional Small Business Disclosure Format (Check one): Yes o; No x EXPLANATORY NOTE We are amending our Annual Report on Form10-KSB for the year ended December31, 2006 to amend the financial statements and footnotes of this report in order to disclose that we adopted the use of Statement of Financial Accounting Standards No. 123R , “Share-Based Payment.”In addition, we amended Note 7, Stock-Based Compensation, to reflect the adoption of an accounting policy regarding the Statement of Financial Accounting Standards No. 123R. Weelected early adoption of SFAS 123R for the year ended December 31, 2005 and all subsequent periods.Therefore,our financial statements for the year ended December 31, 2006 and 2005 include stock option expense, which was determined under the guidelines of SFAS 123R. This amendment pertains only to additional disclosures and has no financial impact. COMMERCE PLANET, INC. 10-KSB/A TABLE OF CONTENTS PART I PAGE ITEM 1. DESCRIPTION OF BUSINESS. 1 ITEM 2. DESCRIPTION OF PROPERTY. 8 ITEM 3. LEGAL PROCEEDINGS. 8 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. 8 PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS. 9 ITEM 6. MANAGEMENT'S DISCUSSION AND ANALYSIS AND RESULTS OF OPERATIONS. 10 ITEM 7. FINANCIAL STATEMENTS. 22 ITEM 8. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. 38 ITEM 8A. CONTROLS AND PROCEDURES. 38 ITEM 8B. OTHER INFORMATION. 38 PART III ITEM 9. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS; COMPLIANCE WITH SECTION 16(a) OF THE EXCHANGE ACT. 39 ITEM 10. EXECUTIVE COMPENSATION. 40 ITEM 11. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS. 42 ITEM 12. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS. 43 ITEM 13. EXHIBITS. 46 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES. 53 PART I ITEM 1. DESCRIPTION OF BUSINESS. OVERVIEW We are a publicly traded media company that trades on the Over-the-Counter Bulletin Board of the National Quotation Service under the ticker symbol "CPNE." We offer media products, lead generation services and marketing tools to our client partners through a turnkey media solution that utilizes our network of wholly-owned subsidiaries, Consumer Loyalty Group, Inc., Legacy Media, Inc., OS Imaging, Inc., and Interaccurate, Inc. Each subsidiary specializes in a specific niche of the media industry. Their combined services are designed to address all the needs of their client partners including, membership loyalty offers, consumer marketing data management, affiliate list management, printing and fulfillment services, and Web/Data hostingand software development. The Consumer Loyalty Group offers a suite of revenue generating consumer loyalty based products. These products encompass home based business opportunities, e-commerce retail sales, educational programs, financial programs and other high yield revenue producing offers. The products are utilized by our client partners on a per acquisition, revenue share or licensed (private branded) basis. Each offer has specifically been designed to generate a significant revenue stream for our client partners while simultaneously satisfying the consumer’s need for high quality products. Legacy Media is a full service marketing company designed to address all of our client partner needs. There are four operating divisions of Legacy that focus on the four main components of lead generation and order acquisition: media placement; list management; affiliate network management; and marketing tools. Legacy Media leverages relationships with the other subsidiary companies to create and implement highly productive marketing campaigns on behalf of their client partners. OS Imaging offers a full range of services including graphic design, printing services, data merge, mailing and finishing. Graphic design and printing capabilities allow OS Imaging to assist their client partners in defining, developing, and creating the most powerful marketing message possible. Additionally, OS Imaging offers a wide array of fulfillment services including: assembly; pickand pack; mailing and warehousing and inventory management services. Interaccuratedesigns and implements cutting-edge technology for secure electronic payment modules, advanced content search tools, and secure data hosting. Additionally, Interaccurate provides co-location services in its secure, state of the art data center. The address of our principal executive office is 30 S. LaPatera Lane, Suite 8, Goleta, CA 93117. Our telephone number is (805) 964-9126. Our website address is www.commerceplanet.com. Information contained on our website does not constitute part of this report and our address should not be used as a hyperlink to our website. - 1 - HISTORY We incorporated in the State of Utah on March 1, 1994 as Utah Clay Technology, Inc. From our formation until January 15, 2004, our business plan included: - locating kaolin deposits in Utah; - obtaining the legal rights to these deposits; - conducting exploratory operations; - testing the extracted minerals in the laboratory; and - selling samples of the processed form of our kaolin to a commercial company for market evaluation. Although we did obtain certain legal rights to properties possibly containing kaolin, due to a lack of capital, we never commenced mining operations. As a result, we had no revenues since our inception. On January 15, 2004, we abandoned the business plan for Utah Clay Technologies. On the same date, pursuant to an Agreement and Plan of Reorganization with NeWave, Inc., a Utah corporation, Utah Clay Technologies, Inc. changed its name to NeWave, Inc. and OnlineSupplier.com became our wholly-owned subsidiary. We own and operate an online membership club that offers a comprehensive line of products and services at wholesale prices through our membership program. As a result of this change in our focus and direction, the entire former management team and board of directors resigned and we employed a new management team and appointed a new board of directors. On January 30, 2004, we changed our name to NeWave, Inc. We acquired our operating subsidiary, Onlinesupplier.com on January 15, 2004. In April, 2004, we organized Discount Online Warehouse as a wholly-owned subsidiary to offer heavily discounted products purchased in bulk to consumers. We organized our subsidiary, Auction Liquidator, Inc., in September 2004 and it began to generate immaterial revenues in October 2004. During 2005, we decided to cease operations at Auction Liquidator, Inc. and Discount Online Warehouse in order to focus our efforts and resources on Onlinesupplier.com. Discontinued operations did not have a material effect on the financial statements. On June 1, 2006, we acquired all of the assets, both fixed and intangible, of Onesource Imaging, a California corporation. We acquired the assets in exchange for our assumption of certain liabilities. On June 20, 2006, we established three wholly-owned subsidiaries, OS Imaging, Inc., Legacy Media, Inc., and Consumer Loyalty Group, Inc. Effective June 22, 2006, we changed our name from NeWave, Inc. to Commerce Planet, Inc. On October 3, 2006, we acquired the assets of Interaccurate, Inc. including software, intellectual properties and a web hosting facility. On October 11, 2006, our subsidiary, Consumer Loyalty Group, executed an agreement with Datascension, Inc. to establish a Costa Rican call center. The call center began operations on November 27, 2006. On November 28, 2006, we announced a common stock repurchase program whereby we plan to buy back up to $2,000,000 of our outstanding common stock to be repurchased from time to time. The buyback program will be effective through December 31, 2007. The plan was initiated because our Board of Directors believed our common stock was undervalued in relation to other industry competitors and wanted to provide value to our existing shareholders based on our past financial performance. As of January 31, 2007, we have bought back 243,500 shares of common stock for a total of $364,323. eCOMMERCE INDUSTRY BACKGROUND We participate in the online retail industry by offering a myriad of consumer products at discount prices through our online memberships. Additionally, we provide tools to facilitate the resale of these products in this space. Business partners purchase online advertising as well as supporting tools, technologies and services to succeed in the online retail and related spaces. Our success is driven by trends in the online retail industry, the online advertising industry, and our ability to capture market share in these industries and provide supporting technologies and products. Online shopping continues to be a large and rapidly growing channel for consumers and merchants to buy and sell goods and services. According to the U.S. Census Bureau 2007 Statistical Abstract, U.S. online retail sales will grow to $329 billion in 2010. Reaching this number requires a compound average growth rate, or “CAGR,” of 13% between 2006 and 2010 with growth rates in consumer electronics slightly higher at 14%. Similar research provided by Forrester Research, Inc. indicates that the total number of U.S. online shopping households will reach 55 million in 2010. While price-driven consumers dominated the landscape of online retail for years, Forrester sees a more lucrative value proposition for online retail in making life easier for time-starved consumers. Forrester reported that nearly 40% of Web shoppers say they are pressed for time, and more than 70% find shopping online easier than through other channels. We believe that the key forces driving the growth of online shopping will continue to be convenience, selection and savings. The Internet offers around-the-clock access to millions of products and thousands of stores, unlike in-store shopping. It contains shopping information from a wide variety of sources, including merchant websites, manufacturer websites and other online content providers. Consumers utilize this convenience, selection and information to save time and money. - 2 - Online advertising spending is projected to have strong growth over the next several years as well. According to JupiterResearch, online ad spending was $15.7 billion in 2006 and will grow to $25.9 billion by 2011 resulting in a compound annual growth rate of 11%. Their research indicates that search, will dominate online ad spending for the next five years growing from about 41% of spending in 2006 to 43% of spending in 2011. Display advertising contributed 37% of total online ad spending and will decline to about 35% in 2011, while classified advertising spending contributed 22% of the total and will hold that level through 2011. We believe that individuals and businesses desire an integrated package that is inexpensive, comprehensive and easily navigable. We believe current electronic commerce applications in the market do not generally include complete functionality such as webstore generation, merchant processing capabilities, customer management, online training modules, domain name registration and an array of wholesale products. Accordingly, we believe there will continue to be a large demand for a complete electronic commerce product for individuals and businesses and that demand is not being fully met. Additionally, as the online retail sales industry continues to show strong growth and online advertising spending grows, demand for our marketing services, supporting technology and product offerings has increased. OUR WEBSITE, PRODUCTS AND SERVICES We are a progressive internet-based direct marketing company and provider of product fulfillment solutions headquartered in Goleta, CA. We bring value to consumers by designing and implementing membership programs that offer the services and discounts needed to stay competitive in today's online marketplace. As a consumer-driven organization, we offer a program that can fit the needs of today's multi-faceted customer. From payment solutions to product distribution, we give our customers access to every major area of e-commerce and provide a one-stop portal into the world of internet-driven business solutions. Our membership-based website Onlinesupplier.com provides our customers access to an array of products and services designed to create or enhance their shopping experience and to promote our customer’s own ecommerce solution. Our services and capabilities include: - Automated Webstore Generation and Customization; - Merchant Processing Capabilities; - Domain Name Registration; - Online Training Modules (includes online auction training); and - Web hosting. As of December 31, 2005, we stored approximately 450 unique products in our warehouse for distribution to our customers. As of February 28, 2006, we curtailed operations at our warehouse and decided to focus exclusively on providing products to our members by drop shipping the products from third party suppliers when they are ordered. We provide access to over 30,000 products from our third party suppliers. Our website wholesales products in many categories, including: - Consumer Electronics; - Audio/Video Equipment; - Software; - Home/Small Office Electronic Equipment; - Automobile Accessories; - Travel Accessories; and - Networking Equipment. - 3 - We generate revenues by: - Charging our members a monthly fee for the tools and services needed to create and run a successful Internet auction business. -Offering our customers access to coaching services provided through a third party arrangement with 20-20 Advisors for a monthly fee. We began to offer this service in February 2005. - Offering our customers access to discounted value-added services such as: prescription drug plans, roadside assistance, tax and legal services, real estate listing services, and discounted entertainment packages for a monthly fee. These services are currently offered to our customers through third party arrangements with suppliers such as My Computer Club, Inc., West, Inc. and InQ. - Product sales via our website. - Providing our customer information to third parties who compensate us with a fee for each customer contact information acquired, or by sharing the revenues generated from contacting our customer. Revenues generated by the sale of our customer information have been related to offers made to customers in a wide variety of industries. Revenues generated from sharing arrangements have primarily been related to the sale of extended business coaching products and services. -Providing businesses with graphic design and printing services, data merge, mailing and finishing. -Offering clients fulfillment services including: assembly; pickand pack; mailing; and warehousing and inventory management services. - Design and implementation of cutting-edge technology for secure electronic payment modules, advanced content search tools, and secure data hosting. STRATEGIC RELATIONSHIPS AND ALLIANCES Our wholly-owned subsidiary, Consumer Loyalty Group, Inc., executed a cost plus agreement on October 11, 2006 with Datascension, Inc., an unrelated party, that enables Consumer Loyalty Group to operate a state-of-the-art call center. The call center became operational on November 27, 2006, and is utilized to support Consumer Loyalty Group customer service and sales efforts at dramatically lowered costs in comparison to their U.S. based counterparts. An additional benefit to the cost savings is the highly developed and well-educated Costa Rican labor pool that Consumer Loyalty Group has access to in support of their campaigns. The combination of cost savings and elevated labor resources allows Consumer Loyalty Group to launch higher end sales and support initiatives that we anticipate will generate increased revenue and profits. CUSTOMERS As of December 31, 2006, we had approximately 120,000 current members for our core membership product, Onlinesupplier.com, although we have serviced about 600,000 paid members since our inception. Additionally, many of these customers participated in one or more add-on membership programs resulting in approximately another 25,000 memberships for these products current as of December 31, 2006. Customers for these products consist primarily of individuals desiring assistance with organizing their own internet-based business. We also sell products and services to businesses that require lead generation and/or customer acquisition services, graphic design, printing, fulfillment or secure data hosting. We provided products and/or services to about 50 business clients in these areas. No single customer comprised more than 10% of revenues during 2006. - 4 - SALES AND MARKETING We primarily identify, sell and market to our membership customers through the internet. We generate traffic to our website using click though campaigns, online search engines, and opt-in e-mail marketing to offer customers the opportunity to become members. At December 31, 2006, we also employed 8 telephone representatives and used third-party partners to sell add-on products to existing customers. In addition, we employed 50 customer service representatives and use the subcontract services of our Costa Rica call center to address any issues that may arise while a customer is utilizing a product or service. We market our lead generation and customer acquisition services, graphic design, printing, fulfillment, and secure data hosting through our respective subsidiary websites. In addition, we advertise and market in industry magazines, news publications, online search engines, and network marketing. We primarily market our products throughout the United States. SUPPLIERS Although we continue to increase our direct purchasing from manufacturers, we source a significant amount of inventory from relatively few vendors. However, no vendor accounts for 10% or more of our inventory purchases. We do not have long-term contracts or arrangements with most of our vendors to guarantee the availability of merchandise, particular payment terms, or the extension of credit limits. If our current vendors were to stop selling merchandise to us on acceptable terms, we may not be able to acquire merchandise from other suppliers in a timely and efficient manner and on acceptable terms. COMPETITION The environment for our products and services is intensely competitive. Our current and potential competitors include: - physical-world retailers, catalog retailers, publishers, distributors and manufacturers of the same products that we sell, many of which possess significant brand awareness, sales volume, and customer bases, and some of which sell products or services through the Internet, mail order, or direct marketing, such as: Wal-Mart Stores, Target Corporation, Kmart Corporation, Costco Wholesale Corporation, Sam's Club, BJ's Wholesale Club, Inc., and Best Buy, Inc.; - other online eCommerce sites such as: Amazon, Sam's Club Online, Wal-Mart.com USA, LLC; - a number of indirect competitors, including media companies, Web portals, and Web search engines that are involved in online commerce, either directly or in collaboration with other retailers, such as Yahoo!, AOL and Google; and - companies that provide eCommerce services, including website developers and third-party fulfillment and customer-service providers, such as Yahoo!, Go-Daddy, MSN, Network Solutions, Register.com, and Buydomains. We believe that the principal competitive factors in our market segments include selection, price, availability, convenience, information, discovery, brand recognition, personalized services, accessibility, customer service, reliability, speed of fulfillment, ease of use, and ability to adapt to changing conditions, as well as our customers' overall trust in the entire experience in transactions with us or facilitated by us on behalf of third-party sellers. For services we offer to businesses and individual sellers, additional competitive factors include the quality of our services and tools, and the speed of performance for our services. As the market segments in which we operate continue to grow, other companies may also enter into business combinations or alliances that strengthen their competitive positions. Our overall market is intensely competitive, and there are a number of other competitors that are much larger than us and have significantly greater resources at their disposal. We believe that our product offerings are competitive with others in the marketplace; however, we do not have a dominant market share. - 5 - INTELLECTUAL PROPERTY We have received trademarks for Onlinesupplier.com (date of use: August 18, 2003), Tomorrow's Innovations, Today (date of use: August 18, 2003), and Auction Liquidator (date of use: September 1, 2004), and Stop, Drop, n' Cash (date of use: September 1, 2004). We have also filed a trademark for MyOnlineChat, (date of use: February 14, 2007) which is still pending registration. We regard our trademarks, copyrights, domain names, trade dress, trade secrets, proprietary technologies, and similar intellectual property as important to our success, and we rely on trademark and copyright law, trade-secret protection, and confidentiality and/or license agreements with our employees, customers, partners, and others to protect our proprietary rights. We have licensed in the past, and expect that we may license in the future, certain proprietary rights, technologies or copyrighted materials, from third parties and we rely on those third parties to defend their proprietary rights, copyrights and technologies. We also may not be able to acquire or maintain appropriate domain names in all countries in which we intend to do business. Furthermore, regulations governing domain names may not protect our trademarks and similar proprietary rights. We may be unable to prevent third parties from acquiring domain names that are similar to, infringe upon, or diminish the value of our trademarks and other proprietary rights. Policing unauthorized use of our proprietary rights is inherently difficult, and we may not be able to determine the existence or extent of any unauthorized use. The protection of our intellectual property may require the expenditure of significant financial and managerial resources. Moreover, we cannot be certain that the steps we take to protect our intellectual property will adequately protect our rights or that others will not independently develop or otherwise acquire equivalent or superior technology or other intellectual property rights. TECHNOLOGY Using a combination of our own technologies and commercially available, licensed technologies, we have implemented numerous features that simplify and improve the customer shopping experience, enable third parties to generate customized eCommerce solutions on our platform, and facilitate our fulfillment and customer service operations. Our current strategy is to focus our development efforts on creating and enhancing the specialized, proprietary software that is unique to our business, and to license or acquire commercially-developed technology for other applications where available and appropriate. OPERATIONS We sublease approximately 20,000 square feet of office space in Goleta and Santa Barbara, California, consisting of three separate locations. These locations house our production, sales, customer services and administrative activities. Our wholly-owned subsidiary, Consumer Loyalty Group, Inc., executed a cost plus agreement with Datascension, Inc. that enables Consumer Loyalty Group to operate a state-of-the-art call center. The call center is utilized to support Consumer Loyalty Group customer service and sales efforts at dramatically lowered costs in comparison to their U.S.-based counterparts. An additional benefit to the cost savings is the highly developed and well educated Costa Rican labor pool that Consumer Loyalty Group has access to in support of their campaigns. The combination of cost savings and elevated labor resources allows Consumer Loyalty Group to launch higher end sales and support initiatives that generate increased revenue and profits. We have no significant need for warehouse space since we decided to focus exclusively on providing products to our members by drop shipping the products from third party suppliers when they are ordered. Accordingly, we curtailed our warehouse operations as of February 28, 2006. The change enables us to provide a wider selection of products while eliminating the need to invest in inventory or incur carrying costs. We provide access to over 30,000 products from our third party suppliers. When we receive an order from our customer, we place a purchase order on our supplier to drop ship the products ordered to the end customer. Some of the products we sell may expose us to product liability claims relating to personal injury, death, or property damage caused by these products, and may require us to take actions such as product recalls. Certain businesses and individuals also sell products using our eCommerce platform that may increase our exposure to product liability claims, such as if these sellers do not have sufficient resources to protect themselves from these claims. Although we maintain liability insurance, we cannot be certain that our coverage will be adequate for liabilities actually incurred or that insurance will continue to be available to us on economically reasonable terms, or at all. In addition, some of our vendor agreements with our suppliers and third party sellers do not indemnify us from product liability. - 6 - EMPLOYEES As of December 31, 2006, we employ 96 employees, including customer service representatives, telephone sales representatives, production personnel, and administrative and management personnel. We have never experienced work stoppages, and we are not a party to any collective bargaining agreement. We anticipate that our business will continue to grow and that we will be required to hire additional employees to service our customer demand. In addition to our direct employees, we have access to labor resources through our cost plus agreement with Datascension. The Costa Rican call center operated under this agreement employs 61 employees including sales agents, customer service representatives, and supervisory personnel. REGULATORY RESTRICTIONS ON OUR BUSINESS We are subject to general business regulations and laws, as well as regulations and laws specifically governing the Internet, telecommunication sales and eCommerce. These existing and future laws and regulations may impede the growth of the Internet or other online services. These regulations and laws may cover taxation, user privacy, data protection, pricing, content, copyrights, distribution, electronic contracts and other communications, consumer protection, the provision of online payment services, broadband residential Internet access, and the characteristics and quality of products and services. It is not clear how existing laws governing issues such as property ownership, sales and other taxes, libel, and personal privacy apply to the Internet, eCommerce and our Company. Unfavorable resolution of these issues may harm our business. Specifically, our inbound telephone center is regulated by the Federal Trade Commission and Federal Communication Commission. Under the Federal Trade Commission's Telemarketing Sales Rule and the Federal Communication Commission's Telephone Consumer Protection Act, we are subject to the Do Not Call Registry, limited in the use of pre-acquired account information, required to get certain authorizations and consents with regard to billing, required to make certain disclosure statements, prohibited from making misrepresentations, limited to when we may call consumers, required to transmit Caller ID information, restricted in the trafficking of data, required to keep certain records, prohibited from abandoning certain outbound calls, and are subject to fines for unlawful activity. Furthermore, some of our merchant, advertising and marketing efforts are regulated by the same organizations and statutes, such as the CAN-SPAM Act limiting the transmission of unsolicited commercial electronic mail via the Internet, California Online Privacy Protection Act of 2003 requiring owners of commercial websites or online services to post a privacy policy, the Fair and Accurate Credit Transaction Act of 2003 ensuring that everyone is treated fairly when applying for credit and protecting consumers against identity theft, California Financial Information Privacy Act prohibiting the sharing of nonpublic personal information of a consumer with nonaffiliated third parties without the explicit prior consent of the consumer, California Civil Code Section 1798.82 requiring businesses to notify customers if an unauthorized person may have obtained access to their personal information and California Civil Code Section 1798.83 requiring disclosure of sharing for marketing purposes. While we believe that we maintain all requisite licenses and permits and are in compliance with all applicable federal, state, local and foreign regulations, we may not be able to maintain all requisite licenses and permits. The failure to satisfy those and other regulatory requirements could have a material adverse effect on our business' financial condition and results of operations. - 7 - ITEM 2. DESCRIPTION OF PROPERTY. The address of our principal executive office is 30 S. LaPatera Lane, Suite 8, Goleta, CA 93117. We sublease approximately 20,000 square feet of office space in Goleta and Santa Barbara, California consisting of three separate locations. These locations house our production, sales, customer services and administrative activities. The combined base rent for these locations is $24,470 per month plus expenses, estimated at $0.22 per square foot, plus a pro rata share of utilities payable monthly in advance on the first day of each calendar month of the term of the sublease. The subleases expire in April and November of 2009. We operate, through a cost plus agreement, a Costa Rican call center which currently houses 61 sales agents, customer service representatives, and supervisory personnel. We do not own or lease this property but have a two-year obligation to reimburse lease related costs and own all furniture and equipment housed within the location. In February 2006, we terminated our lease for 10,500 square feet of warehouse and office space in Signal Hill, California. This space was no longer required to support our growth because we ceased operations of our subsidiaries, Auction Liquidator, Inc. and Discount OnlineWarehouse. We believe our existing leased facilities are adequate for our current requirements. We evaluate our facility requirements as business needs change. Should additional space be required to support growth we would be able to acquire property as needed through lease or purchase since no shortages of available properties exist. ITEM 3. LEGAL PROCEDINGS. We believe that there are no claims or litigation pending against the company or our officers and directors in their roles as such, the outcome of which could have a material adverse effect on our financial condition or operating results. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. At the Annual Meeting of Stockholders held on October 10, 2006, stockholders elected three directors to serve until the 2007 annual meeting and until their successors are duly elected and qualified. The votes for each director are as follows: For Withheld Michael Hill 25,870,590 131,455 Charlie Gugliuzza 25,870,590 131,455 David Foucar 25,870,590 131,455 - 8 - PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS. Bid and ask quotations for our common shares are routinely submitted by registered broker dealers who are members of the National Association of Securities Dealers on the NASD Over-the-Counter Electronic Bulletin Board. These quotations reflect inner-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. The high and low bid information for our shares for each quarter for the last two years, so far as information is reported, through the quarter ended December 31, 2006, as reported by the Bloomberg Financial Network, are as follows: High Low 2005 FISCAL YEAR * First Quarter $1.93 $1.29 Second Quarter $1.78 $1.35 Third Quarter $1.27 $0.75 Fourth Quarter $0.90 $0.16 2006 FISCAL YEAR First Quarter $0.40 $0.16 Second Quarter $0.61 $0.21 Third Quarter $1.44 $0.43 Fourth Quarter $1.80 $0.97 *Price adjusted for 1:3 split on February 18, 2005 SHAREHOLDERS As of December 31, 2006, there were approximately 132 holders of record of our common stock. DIVIDEND POLICY We have never declared a cash dividend on our common stock and our Board of Directors does not anticipate that we will pay cash dividends in the foreseeable future. Any future determination to pay cash dividends will be at the discretion of our board of directors and will depend upon our financial condition, operating results, capital requirements, restrictions contained in our agreements and other factors which our Board of Directors deems relevant. SECURITIES AUTHORIZED FOR ISSUANCE UNDER EQUITY COMPENSATION PLANS The following table summarizes securities authorized for issuance under equity compensation plans: Equity Compensation Plan Information Plan Category Number of shares of securities to be issued upon exercise of outstanding options, warrants and rights Weighted-average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (a) (b) (c ) Equity compensation plans approved by security holders 0 0 0 Equity compensation plans not approved by security holders 7,733,634 $ 0.10 1,225,639 Total 7,733,634 $ 0.10 1,225,639 RECENT SALES OF UNREGISTERED SECURITIES We did not sell any securities in the quarter ended December 31, 2006. PURCHASES OF EQUITY SECURITIES BY THE SMALL BUSINESS ISSUER AND AFFILIATED PURCHASERS The table below details our repurchases of common stock under the stock buyback program we announced on November 28, 2006. The table shows the number of shares purchased as of December 31, 2006. The program is in effect through December 31, 2007. Under the program we may buy back up to $2,000,000 of our common stock. SMALL BUSINESS ISSUER'S PURCHASES OF EQUITY SECURITIES Period (a) Total Numbers of Shares Purchased (b) Average Price Paid per Share (c) Total Number of Shares Purchased as Part of Publicly Announced Plans or Programs (d) Maximum Number (or Approximate Dollar Value) of Shares (or Units) that May Yet Be Purchased Under the Plans or Programs October 1, 2006 through October 31, 2006 0 0 0 0 November 1, 2006 through November 30, 2006 0 0 0 0 December 1, 2006 through December 31, 2006 226,500 $1.50 226,500 $1,660,726 Total 226,500 $1.50 226,500 $1,660,726 - 9 - ITEM 6. MANAGEMENT'S DISCUSSION AND ANALYSIS AND RESULTS OF OPERATION. You should read this section together with our consolidated financial statements and related notes thereto included elsewhere in this report. CAUTIONARY STATEMENT CONCERNING FORWARD-LOOKING STATEMENTS This report contains forward-looking statements that involve risks and uncertainties. We generally use words such as "believe," "may," "could," "will," "intend," "expect," "anticipate," "plan," and similar expressions to identify forward-looking statements, including statements regarding our expansion plans. You should not place undue reliance on these forward-looking statements. Our actual results could differ materially from those anticipated in the forward-looking statements for many reasons, including the risks described in our "Risk Factor" section and elsewhere in this report. Although we believe the expectations reflected in the forward-looking statements are reasonable, they relate only to events as of the date on which the statements are made, and our future results, levels of activity, performance or achievements may not meet these expectations. We do not intend to update any of the forward-looking statements after the date of this document to conform these statements to actual results or to changes in our expectations, except as required by law. OVERVIEW Commerce Planet is a publicly traded media company which trades on the Over-the-Counter Bulletin Board of the National Quotation Service under the ticker symbol "CPNE." We offer media products, lead generation services and marketing tools to our client partners. We offer a turnkey media solution through our network of wholly-owned subsidiaries, Consumer Loyalty Group, Inc., Legacy Media, Inc., OS Imaging, Inc., and Interaccurate, Inc. Each subsidiary specializes in a specific niche of the media industry. Their combined services are designed to address all the needs of their client partners including: membership loyalty offers, consumer marketing data management, affiliate list management, printing and fulfillment services and Web/Data hosting and software development. - 10 - CRITICAL ACCOUNTING POLICIES We have identified the policies below as critical to our business operations and the understanding of our results of operations. The impact and any associated risks related to these policies on our business operations are discussed throughout this section where such policies affect our reported and expected financial results. Our preparation of our Consolidated Financial Statements requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of our financial statements, and the reported amounts of revenue and expenses during the reporting period. There can be no assurance that actual results will not differ from those estimates. Our accounting policies that are the most important to the portrayal of our financial condition and results, and which require the highest degree of management judgment relate to revenue recognition, the provision for uncollectible accounts receivable, property and equipment, advertising and issuance of shares for service. We estimate the likelihood of customer payment based principally on a customer's credit history and our general credit experience. To the extent our estimates differ materially from actual results, the timing and amount of revenues recognized or bad debt expense recorded may be materially misstated during a reporting period. Property and equipment are stated at cost. Depreciation is provided using the straight-line method over the estimated useful lives of the related assets, e.g. computers (5 years), software (3 years), office equipment and furniture (3-7 years). Leasehold improvements are amortized over the remaining lease term at the date of installation. Expenditures for maintenance and repairs are charged to expense as incurred. We expense the media costs of advertising the first time the advertising takes place, except for direct-response advertising that is contracted with our advertising partners on a cost per customer acquired basis, which is capitalized and amortized over its expected period of future benefits. Direct-response advertising consists primarily of on line advertising that includes unique reference codes and URL tracking that are used for purchasing our products and services. The capitalized costs of the advertising are amortized over the three-month period following the receipt of a trial order for our products and services. At December 31, 2006, and December 31, 2005, capitalized direct-response advertising costs of $1,962,466 and $159,182, respectively, were included in "Prepaid Expenses" in the accompanying Balance Sheets. Advertising expense was $6,055,104 in 2006. Advertising expense was $3,098,204 in 2005. We account for the issuance of equity instruments to acquire goods and services based on the fair value of the goods and services or the fair value of the equity instrument at the time of issuance, whichever is more reliably measurable. We recognize income when the products are shipped, and when the service is provided. We apply the provisions of the SEC Staff Accounting Bulletin No. 104, "Revenue Recognition in Financial Statements" which provides guidance on the recognition, presentation and disclosure of revenue in financial statements. Our revenues earned from membership setup fees and monthly charges are recorded when the credit card transaction is processed. Current terms on membership agreements stipulate that the customer pays a nonrefundable fee ranging from $1.95 to $9.95 to setup an account. The customer then has a fourteen day period to review our offerings. If the customer does not cancel the service within the fourteen day window, a charge of $29.95 to $59.95 is billed to the customer's credit card on a monthly basis. The membership terms are agreed to under a negative option and we will continue to bill the customer on a monthly basis until they cancel their account. Bulletin No. 104 outlines the basic criteria that must be met to recognize revenue and provides guidance for the disclosure of revenue recognition policies. Our revenue recognition policy for sale of products is in compliance with Bulletin No. 104. Revenue from the sale of products is recognized when a formal arrangement exists, the price is fixed, or determinable, the delivery is completed and collectibility is reasonably assured. Generally, we extend credit to our customers and do not require collateral. We perform ongoing credit evaluations of our customers and historic credit losses have been within management's expectations. - 11 - YEAR ENDED DECEMBER 31, 2006, AS COMPARED TO YEAR ENDED DECEMBER 31, 2005 Segment Results During 2006, we structured the company into several distinct business entities. Each entity is separately incorporated and a wholly- owned subsidiary of Commerce Planet. Each subsidiary, Consumer Loyalty Group, Inc., Legacy Media, Inc., OS Imaging, Inc., and Interaccurate, Inc., specializes in a specific niche of the media industry. Their combined services are designed to address all the needs of their client partners including: membership loyalty offers; consumer marketing data management; affiliate list management; printing and fulfillment services; and Web/Data hosting and software development. We provide management and administrative services, as well as accounting, finance, and information technology support to the subsidiary companies. The structure enables the subsidiaries to support each other as well as continue to develop third party revenues and profits. The subsidiary companies have operated since the third quarter of 2006 and generated combined segment revenues of $34,800,283 with the single operating company existing in the first half of the year included. Commerce Planet Consumer Loyalty Group Legacy Media OS Imaging Inter- accurate Combined Segments Revenue $ 13,161,238 $ 14,645,907 $ 5,317,437 $ 1,480,226 $ 195,475 $ 34,800,283 Cost of Goods Sold 1,669,915 1,900,520 3,769,298 1,145,744 45,600 8,531,077 Gross Profit 11,491,323 12,745,387 1,548,139 334,482 149,875 $ 26,269,206 Operating Expense 8,085,069 6,204,679 1,095,848 644,938 238,293 16,268,827 Other (Income) Expense 1,233,363 2,459 18,471 4,981 1,259,274 Income/(Loss) Before Income Taxes 2,172,891 6,538,249 433,820 (315,437 ) (88,418 ) 8,741,105 Consolidating adjustments Favorable/(Unfavorable) Revenue COGS Expenses/ Other Net Income Combined $ 34,800,283 (8,531,077 ) (17,528,101 ) $ 8,741,105 Intersegment Adjustments $ (7,312,149 ) $ 4,155,316 $ 3,156,833 $ - Consolidated $ 27,488,134 $ (4,375,761 ) $ (14,371,268 ) $ 8,741,105 Revenues We generated net revenues of $27,488,134 for the year ended December 31, 2006, as compared to $7,340,399 for the year ended December 31, 2005. The increase year-over-year resulted in growth of 274.5%. Year Ended December 31 2006 2005 % Change Revenue Membership Revenue $ 22,410,394 $ 5,493,609 307.9 % Upsell Revenue 2,598,936 415,592 525.4 % Lead Revenue 1,211,526 991,058 22.2 % Fulfillment/Other Revenue 1,267,278 440,140 187.9 % Total Revenue 27,488,134 7,340,399 274.5 % Membership revenues contributed 81.5% to total revenues while increasing by 307.9% over 2005. At the end of 2006, we had approximately 120,000 current members for our core membership product, Onlinesupplier, versus about 30,000 current members at the end of 2005. The increase in membership year-over-year was the primary contributor to the growth in revenues for membership generating approximately 85.0% of the total growth. New product offerings and price increases introduced late in the year contributed approximately 7.0% and 8.0%, respectively, to the total growth in membership revenues. During the last quarter of 2005, we changed our advertising to direct the majority of our potential customers to our web site to purchase our products and services rather than directing customers to contact us via phone at our call center. This strategy was very successful and resulted in higher new member activations in the fourth quarter of 2005 than any other previous quarter. Our success with this changed strategy has continued into 2006 and combined with robust growth in the online retail sales industry drove significant growth in memberships. Upsell revenues contributed 9.5% to total revenues while increasing by 525.4% over 2005. We provide access to business partners’ product offerings though our website for which they pay fees. The growth in memberships in 2006 increased revenues for existing offers dramatically and spurred the addition of new offers as well. Lead revenues contributed 4.4% of revenues while increasing by 22.2% over 2005. Our increasing membership base and website traffic increases the quantity of leads available resulting in higher revenues. Printing, fulfillment and other revenues contributed 4.6% to total revenue while increasing by 187.9% over 2005. The increases in revenue in this category were driven by the addition of printing and fulfillment services through the acquisition of One Source Imaging. Costs Of Goods Sold We incurred costs of sales of $4,375,761 for the year ended December 31, 2006, as compared to $1,744,865 for the year ended December 31, 2005. Costs of sales increased by 150.8% over 2005 which was a much lower rate than the growth of revenues. On a percentage basis, cost of goods sold decreased from 23.8% to 15.9% of revenues. The overall mix of membership revenues to total revenues is improved at 81.5% in 2006 compared to 74.8% in 2005. Additionally, our increase in membership volume has provided economies of scale related to our webstore costs driving costs per unit down while our fulfillment costs have improved on a per unit basis with the acquisition of One Source Imaging. These improvements are slightly offset by an increase in transactional fees for merchant card transactions. Operating Expenses We incurred costs of $13,915,202 for the year ended December 31, 2006 as compared to $10,230,994 for the year ended December 31, 2005. While operating expenses increased by 36.0% over the prior year these expenses were spread over much higher revenue resulting in a reduction in operating expenses as a percentage of revenue to 50.6% in 2006 from 139.3% in 2005. Year Ended December 31 2006 2005 % Change Expense Salaries $ 3,120,927 $ 3,179,427 -1.8 % Stock Compensation 619,363 305,687 102.6 % Advertising 6,055,104 3,098,204 95.4 % Other Expenses 4,119,808 3,647,676 12.9 % Total Operating Expense $ 13,915,202 $ 10,230,994 36.0 % Expenses for salaries fell slightly by 1.8% during the year ended December 31, 2006 as compared to the prior year. During 2006, we increased the depth of our management team, and our administrative staff. We entered an agreement with Datascension to operate a call center in Costa Rica which enables us to perform customer service activities more efficiently. Additionally, in conjunction with our move to direct customers to our web site we reduced our sales force. Expenses for stock compensation increased by 102.6% during 2006 as compared to the prior year. The increase in this non cash expense is due to the issue of stock to management staff as well as the implementation of our stock option plan for salaried staff. Advertising expense increased by 95.4% from the year earlier period. In conjunction with our move to direct customers to our web site our internet and e-mail advertising expenses increased resulting in higher gross costs of advertising but a lower cost as a percentage of revenue at 22.0% compared to 42.2% last year. Other expenses grew 12.9% as compared to the prior year period. We increased our expenses for outside services including legal and professional fees to support our business growth, as well as travel, facilities, and depreciation expense. These increases were slightly offset by a reduction in investor relation expenses. Other Income And Expense Other income and expense totaled $456,066 compared to $1,630,464 from the prior year period. Included in these costs were $1,373,668 in interest expense compared to $1,630,464 last year. Interest expense includes expenses related to beneficial conversion and the amortization of the discounts on notes issued. During the year we retired all of our debt allowing us to recover $837,191 of the beneficial conversion expense taken in 2004 and 2005 which was included in other income. Additionally, we received $80,411 in interest and other income further offsetting the interest expense for the year. Net Income We had net income of $8,741,105 for the year ended December 31, 2006 compared to a net loss of $6,265,924 for the year ended December 31, 2005. Non-cash charges to income comprised $1,265,062 and $2,836,132 for the years ended December 31, 2006 and 2005, are summarized as follows: Year Ended December 31 2006 2005 Stock issued for services $ 128,103 $ 563,647 Depreciation and amortization 206,348 173,609 Allowance for doubtful accounts 96,675 50,000 Stock Compensation 619,363 341,238 Amortization of debt interest 1,014,353 630,865 Debt conversion feature expense (837,191 ) 754,238 Debt inducement expense 37,411 322,535 $ 1,265,062 $ 2,836,132 - 12 - Basic And Diluted Loss Per Share Our basic income per share for the year ended December 31, 2006 was $0.20 as compared to ($0.17) for the year ended December 31, 2005. Basic net earnings (loss) per common share is computed by dividing net earnings (loss) applicable to common shareholders by the weighted-average number of common shares outstanding during the period. Diluted net earnings per common share was $0.17 for the year ended December 31, 2006 as compared to ($0.17) for the year ended December 31, 2005 and was determined using the weighted-average number of common shares outstanding during the period, adjusted for the dilutive effect of common stock equivalents, consisting of shares that might be issued upon exercise of common stock warrants and conversion of convertible debt. In periods where losses are reported, the weighted-average number of common shares outstanding excludes common stock equivalents, because their inclusion would be anti-dilutive. At December 31, 2005, the total amount of outstanding convertible debentures was $4,203,698 which might be converted into 35,030,817 shares of our common stock, based on the closing price of our common shares on December 31, 2005. At December 31, 2005, there were 4,148,750 warrants outstanding that were eligible for conversion into shares of our common stock. All convertible debentures have been retired as of December 31, 2006 and we had 9,996,722 warrants outstanding that were eligible for conversion into shares of our common stock. Liquidity And Capital Resources As of December 31, 2006, our Total Current Assets were $9,475,493 and our Total Current Liabilities were $3,546,413. Our Stockholders' Equity at December 31, 2006 was $7,254,026. During 2006, all of our promissory notes and convertible debt were repaid as more fully described in the financing section below. At December 31, 2006, we financed an insurance policy with a balance of $69,681 which constituted our entire debt at year end. We believe that cash generated from operations will be sufficient to fund operations and capital requirements as presently planned over the next twelve months. We anticipate putting a line of credit in place to assist with short term cash needs should we identify acquisition opportunities. Seasonality Our business is not susceptible to significant seasonal factors. Financings On January 5, 2004, we issued convertible debentures of $250,000 to Dutchess Private Equities Fund LP. The debentures convert on January 15, 2009. The holder of the debentures can convert the face value of the debenture plus accrued interest into shares of our common stock at the lesser of (i) 75% of the lowest closing bid price during the 15 full trading days prior to the conversion date or (ii) 100% of the average of the five lowest closing bid prices for the 30 trading days immediately following the first reverse split in stock price. The convertible debentures shall pay 6% cumulative interest, payable in cash or stock at our option, at the time of conversion. At December 31, 2006, the debenture was completely repaid. On January 19, 2004, we issued convertible debentures of $305,000 to eFund Capital Partners, LLC. The debentures convert on January 19, 2009. The holder of the debentures can convert the face value of the debenture plus accrued interest into shares of our common stock at the lesser of (i) 75% of the lowest closing bid price during the 15 full trading days prior to the conversion date or (ii) 100% of the average of the five lowest closing bid prices for the 30 trading days immediately following the first reverse split in stock price. The convertible debentures shall pay 6% cumulative interest, payable in cash or stock at our option, at the time of conversion. At December 31, 2006, the debenture was completely repaid. On January 25, 2004, we issued convertible debentures of $50,000 to Dutchess Private Equities Fund LP. The debentures convert on January 25, 2009. The holder of the debentures can convert the face value of the debenture plus accrued interest into shares of our common stock at the lesser of (i) 75% of the lowest closing bid price during the 15 full trading days prior to the conversion date or (ii) 100% of the average of the five lowest closing bid prices for the 30 trading days immediately following the first reverse split in stock price. The convertible debentures shall pay 6% cumulative interest, payable in cash or stock at our option, at the time of conversion. At December 31, 2006, the debenture was completely repaid. On January 25, 2004, we issued convertible debentures of $50,000 to eFund Capital Partners, LLC. The debentures convert on January 25, 2009. The holder of the debentures can convert the face value of the debenture plus accrued interest into shares of our common stock at the lesser of (i) 75% of the lowest closing bid price during the 15 full trading days prior to the conversion date or (ii) 100% of the average of the five lowest closing bid prices for the 30 trading days immediately following the first reverse split in stock price. The convertible debentures shall pay 6% cumulative interest, payable in cash or stock at our option, at the time of conversion. At December 31, 2006, the debenture was completely repaid. - 13 - On March 3, 2004, we issued convertible debentures of $28,000 to Preston Capital Partners, LLC. The debentures convert on March 3, 2009. The holder of the debentures can convert the face value of the debenture plus accrued interest into shares of our common stock at the lesser of (i) 75% of the lowest closing bid price during the 15 full trading days prior to the conversion date or (ii) 100% of the average of the five lowest closing bid prices for the 30 trading days immediately following the first reverse split in stock price. The convertible debentures shall pay 6% cumulative interest, payable in cash or stock at our option, at the time of conversion. At December 31, 2006, the debenture was completely repaid. On April 1, 2004, we issued convertible debentures of $90,000 to Dutchess Private Equities Fund, II. The debentures convert on April 1, 2009. The holder of the debentures can convert the face value of the debenture plus accrued interest into shares of our common stock at the lesser of (i) 75% of the lowest closing bid price during the 15 full trading days prior to the conversion date or (ii) 100% of the average of the five lowest closing bid prices for the 30 trading days immediately following the first reverse split in stock price. The convertible debentures shall pay 8% cumulative interest, payable in cash or stock at our option, at the time of conversion. The debenture was issued at a discount of $15,000. On July 9, 2004, we issued a warrant to Dutchess Private Equities Fund, II, to purchase 225,000 of our common shares at an exercise price at $1.42 per share. At December 31, 2006, the debenture was completely repaid. On April 1, 2004, we issued convertible debentures of $90,000 to eFund Capital Partners, LLC. The debentures convert on April 1, 2009. The holder of the debentures can convert the face value of the debenture plus accrued interest into shares of our common stock at the lesser of (i) 75% of the lowest closing bid price during the 15 full trading days prior to the conversion date or (ii) 100% of the average of the five lowest closing bid prices for the 30 trading days immediately following the first reverse split in stock price. The convertible debentures shall pay 8% cumulative interest, payable in cash or stock at our option, at the time of conversion. The debenture was issued at a discount of $15,000. On July 9, 2004, we issued a warrant to eFund Capital Partners, LLC, to purchase 225,000 of our common shares at an exercise price at $1.42 per share. At December 31, 2006, the debenture was completely repaid. On May 5, 2004, we issued convertible debentures of $90,000 to Dutchess Private Equities Fund, II. The debentures convert on May 5, 2009. The holder of the debentures can convert the face value of the debenture plus accrued interest into shares of our common stock at the lesser of (i) 75% of the lowest closing bid price during the 15 full trading days prior to the conversion date or (ii) 100% of the average of the five lowest closing bid prices for the 30 trading days immediately following the first reverse split in stock price. The convertible debentures shall pay 8% cumulative interest, payable in cash or stock at our option, at the time of conversion. The debenture was issued at a discount of $15,000. On July 9, 2004, we issued a warrant to Dutchess Private Equities Fund, II, to purchase 225,000 of our common shares at an exercise price at $1.42 per share. At December 31, 2006, the debenture was completely repaid. On May 5, 2004, we issued convertible debentures of $90,000 to eFund Capital Partners, LLC. The debentures convert on May 5, 2009. The holder of the debentures can convert the face value of the debenture plus accrued interest into shares of our common stock at the lesser of (i) 75% of the lowest closing bid price during the 15 full trading days prior to the conversion date or (ii) 100% of the average of the five lowest closing bid prices for the 30 trading days immediately following the first reverse split in stock price. The convertible debentures shall pay 8% cumulative interest, payable in cash or stock at our option, at the time of conversion. The debenture was issued at a discount of $15,000. On July 9, 2004, we issued a warrant to eFund Capital Partners, LLC, to purchase 225,000 of our common shares at an exercise price at $1.42 per share. At December 31, 2006, the debenture was completely repaid. On July 9, 2004, we issued convertible debentures of $180,000 to Dutchess Private Equities Fund, II. The debentures convert on July 9, 2009. The holder of the debentures can convert the face value of the debenture plus accrued interest into shares of our common stock at the lesser of (i) 75% of the lowest closing bid price during the 15 full trading days prior to the conversion date or (ii) 100% of the average of the five lowest closing bid prices for the 30 trading days immediately following the first reverse split in stock price. The convertible debentures shall pay 8% cumulative interest, payable in cash or stock at our option, at the time of conversion. The debenture was issued at a discount of $30,000. On July 9, 2004, we issued a warrant to Dutchess Private Equities Fund, II, to purchase 450,000 of our common shares at an exercise price at $1.17 per share. At December 31, 2006, the debenture was completely repaid. - 14 - On August 15, 2004, we issued convertible debentures of $144,000 to Dutchess Private Equities Fund, II. The debentures convert on August 15, 2009. The holder of the debentures can convert the face value of the debenture plus accrued interest into shares of our common stock at the lesser of (i) 75% of the lowest closing bid price during the 15 full trading days prior to the conversion date or (ii) 100% of the average of the five lowest closing bid prices for the 30 trading days immediately following the first reverse split in stock price. The convertible debentures shall pay 8% cumulative interest, payable in cash or stock at our option, at the time of conversion. This debenture was issued at a discount of $24,000. On August 18, 2004, we issued a warrant to Dutchess Private Equities Fund, II, to purchase 360,000 of our common shares at an exercise price at $1.03 per share. At December 31, 2006, the debenture was completely repaid. On August 15, 2004, we issued convertible debentures of $60,000 to eFund Small Cap Fund, LP. The debentures convert on August 15, 2009. The holder of the debentures can convert the face value of the debenture plus accrued interest into shares of our common stock at the lesser of (i) 75% of the lowest closing bid price during the 15 full trading days prior to the conversion date or (ii) 100% of the average of the five lowest closing bid prices for the 30 trading days immediately following the first reverse split in stock price. The convertible debentures shall pay 8% cumulative interest, payable in cash or stock at our option, at the time of conversion. This debenture was issued at a discount of $10,000. On August 18, 2004, we issued a warrant to eFund Capital Partners, to purchase 150,000 of our common shares at an exercise price at $1.03 per share. At December 31, 2006, the debenture was completely repaid. On September 25, 2004, we issued convertible debentures of $222,000 to Dutchess Private Equities Fund. The debentures convert on September 25, 2009. The holder of the debentures can convert the face value of the debenture plus accrued interest into shares of our common stock at the lesser of (i) 75% of the lowest closing bid price during the 15 full trading days prior to the conversion date or (ii) 100% of the average of the five lowest closing bid prices for the 30 trading days immediately following the first reverse split in stock price. The convertible debentures shall pay 8% cumulative interest, payable in cash or stock at our option, at the time of conversion. This debenture was issued at a discount of $37,000. On September 25, 2004, we issued a warrant to Dutchess Private Equities Fund, to purchase 540,000 of our common shares at an exercise price at $1.25 per share. At December 31, 2006, the debenture was completely repaid. On September 25, 2004, we issued convertible debentures of $60,000 to eFund Small Cap Fund, LP. The debentures convert on September 24, 2009. The holder of the debentures can convert the face value of the debenture plus accrued interest into shares of our common stock at the lesser of (i) 75% of the lowest closing bid price during the 15 full trading days prior to the conversion date or (ii) 100% of the average of the five lowest closing bid prices for the 30 trading days immediately following the first reverse split in stock price. The convertible debentures shall pay 8% cumulative interest, payable in cash or stock at our option, at the time of conversion. This debenture was issued at a discount of $10,000. On September 25, 2004, we issued a warrant to eFund Capital Partners, to purchase 150,000 of our common shares at an exercise price at $1.25 per share. At December 31, 2006, the debenture was completely repaid. On October 25, 2004, we issued convertible debentures of $60,000 to Dutchess Private Equities Fund, II, LP. The debentures convert on October 25, 2009. The holder of the debentures can convert the face value of the debenture plus accrued interest into shares of our common stock at the lesser of (i) 75% of the lowest closing bid price during the 15 full trading days prior to the conversion date or (ii) 100% of the average of the five lowest closing bid prices for the 30 trading days immediately following the first reverse split in stock price. The convertible debentures shall pay 8% cumulative interest, payable in cash or stock at our option, at the time of conversion. This debenture was issued at a discount of $10,000. On October 25, 2004, we issued a warrant to Dutchess Private Equities Fund, II, to purchase 150,000 of our common shares at an exercise price at $1.53 per share. At December 31, 2006, the debenture was completely repaid. On November 11, 2004, we issued convertible debentures of $162,000 to Dutchess Private Equities Fund, II, LP. The debentures convert on November 11, 2009. The holder of the debentures can convert the face value of the debenture plus accrued interest into shares of our common stock at the lesser of (i) 75% of the lowest closing bid price during the 15 full trading days prior to the conversion date or (ii) 100% of the average of the five lowest closing bid prices for the 30 trading days immediately following the first reverse split in stock price. The convertible debentures shall pay 8% cumulative interest, payable in cash or stock at our option, at the time of conversion. This debenture was issued at a discount of $27,000. On November 11, 2004, we issued a warrant to Dutchess Private Equities Fund, II, to purchase 480,000 of our common shares at an exercise price at $1.25 per share. At December 31, 2006, the debenture was completely repaid. - 15 - On December 28, 2004, we issued convertible debentures of $240,000 to Dutchess Private Equities Fund, II, LP. The debentures convert on December 28, 2009. The holder of the debentures can convert the face value of the debenture plus accrued interest into shares of our common stock at the lesser of (i) 75% of the lowest closing bid price during the 15 full trading days prior to the conversion date or (ii) 100% of the average of the five lowest closing bid prices for the 30 trading days immediately following the first reverse split in stock price. The convertible debentures shall pay 8% cumulative interest, payable in cash or stock at our option, at the time of conversion. This debenture was issued at a discount of $40,000. On December 28, 2004, we issued a warrant to Dutchess Private Equities Fund, II, to purchase 720,000 of our common shares at an exercise price at $1.25 per share. At December 31, 2006, the debenture was completely repaid. On February 11, 2005, we issued a Note to Dutchess Private Equities Fund, II, in the amount of $360,000, at a discount of $60,000. The Note had a 0% interest rate and was repaid during 2005. On April 18, 2005, we issued a Note to Dutchess Private Equities Fund, II, in the amount of $132,000, at a discount of $22.000. The Note had a 0% interest rate and was repaid on during 2005. On April 18, 2005, we issued a Note to eFund Capital Partners, in the amount of $132,000, at a discount of $22,000. The Note had a 0% interest rate and was repaid during 2005. On May 20, 2005, we issued a Note to Dutchess Private Equities Fund, II, in the amount of $402,750, at a discount of $52,750. The Note had a 0% interest rate and $112,500 was repaid prior to December 18, 2005. The remaining amount was exchanged into a four year, convertible debenture bearing interest of 10% effective December 18, 2005. At December 31, 2006, the Note was completely repaid. On June 2, 2005, we issued a Note to Dutchess Private Equities Fund, II, in the amount of 540,000, at a discount of $80,000. The Note had a 0% interest rate and was exchanged into a four year, convertible debenture bearing interest of 10% effective December 18, 2005. At December 31, 2006, the Note was completely repaid. On July 22, 2005, we issued a Note to Dutchess Private Equities Fund, II, in the amount of $258,000, at a discount of $33,000. The Note had a 0% interest rate and was exchanged into a four year, convertible debenture bearing interest of 10% effective December 18, 2005. At December 31, 2006, the Note was completely repaid. On August 4, 2005, we issued a Note to Dutchess Private Equities Fund, II, in the amount of $162,000, at a discount of $17,000. The Note had a 0% interest rate and was exchanged into a four year, convertible debenture bearing interest of 10% effective December 18, 2005. At December 31, 2006, the Note was completely repaid. On August 17, 2005, we issued a Note to Dutchess Private Equities Fund, II, in the amount of $247,200, at a discount of $41,200. The Note had a 0% interest rate and was exchanged into a four year, convertible debenture bearing interest of 10% effective December 18, 2005. At December 31, 2006, the Note was completely repaid. On August 18, 2005, we issued Notes to eFund, in the amount of $221,000, at a total discount of $37,000. The notes had a 0% interest rate and $18,211 was repaid prior to December 18, 2005. The remaining outstanding amount was exchanged into a four year, convertible debenture bearing interest of 10% effective December 18, 2005. At December 31, 2006, the Notes were completely repaid. On August 18, 2005, we issued a Note to a Barrett Evans, a member of our Board of Directors, in the amount of $84,000, at a total discount of $14,000. The notes had a 0% interest rate and were exchanged into a four year, convertible debenture bearing interest of 10% effective December 18, 2005. At December 31, 2006, the Note was completely repaid. On September 16, 2005, we issued a Note to Dutchess Private Equities Fund, L.P., in the amount of $192,000, at a discount of $32,000. The Note has a 0% interest rate and $162,752 was repaid during 2005, and the remaining $29,248 was outstanding at December 31, 2005. This amount was due and payable on March 15, 2006, and was repaid on March 1, 2006. At December 31, 2006, the Note was completely repaid. - 16 - On September 30, 2005, we issued a Note to Dutchess Private Equities Fund, LP, in the amount of $276,000, at a discount of $46,000. The Note has a 0% interest rate and is due and payable on March 30, 2006. At December 31, 2006, the Note was completely repaid. On October 11, 2005, we issued a Note to Dutchess Private Equities Fund, LP, in the amount of $30,000, at a discount of $5,000. The Note has a 0% interest rate and is due and payable on April 11, 2006. At December 31, 2006, the Note was completely repaid. Effective November 1, 2005, we agreed to issue a convertible debenture to eFund Capital Partners, in the amount of $180,000, at a discount of $176,200. The debenture has a 10% interest rate and is due and payable November 1, 2009. The debentures are convertible into shares of our common stock at a price equal to the lesser of; (i) seventy-five percent of the average of the closing bid price of the stock for the five days prior to conversion or (ii) the average of the closing bid price of the stock on the five days immediately preceding the date of the of debenture agreement. At December 31, 2006, the debenture was completely repaid. Effective December 18, 2005, we entered into a Convertible Debenture Exchange Agreement with majority shareholders to exchange the unpaid balance of promissory notes issued in 2005 worth $1,784,239 into 10%, 4-year term, Convertible Debentures. The debentures are convertible at the lesser of (i) 75% of the average of the lowest closing bid price during fifteen immediately preceding the conversion date or (ii) 100% of the average of the closing bid price of the stock for the twenty days immediately preceding the closing date of the debenture agreement. At December 31, 2006, the debenture was completely repaid. Commitments Minimum future rental payments under non-cancelable operating leases as of December 31, 2005 for each of the next five years and in the aggregate are as follows: 2007 $ 285,807 2008 $ 293,229 2009 $ 120,976 2010 $ - 2011 $ - TOTAL $ 700,012 We entered a two year cost plus agreement on October 11, 2006, with Datascension, Inc. that enables our subsidiary, Consumer Loyalty Group, to operate a state of the art call center. The call center became operational on November 27, 2006 and is utilized to support Consumer Loyalty Group customer service and sales efforts at dramatically lowered costs in comparison to their U.S. based counterparts. An additional benefit to the cost savings is the highly developed and well educated Costa Rican labor pool that Consumer Loyalty Group has access to in support of their campaigns. The combination of cost savings and elevated labor resources allows Consumer Loyalty Group to launch higher end sales and support initiatives that generate increased revenue and profits. ADDITIONAL FACTORS THAT MAY AFFECT FUTURE RESULTS The following risk factors and other information included in this Annual Report should be carefully considered. The risks and uncertainties described below are not the only ones we face. Additional risks and uncertainties not presently known to us or that we currently deem immaterial also may impair our business operations. If any of the following risks occur, our business, financial condition, operating results, and cash flows could be materially adversely affected. - 17 - RISKS ABOUT OUR BUSINESS WE FACE INTENSE COMPETITION, WHICH MAY REDUCE OUR SALES, OPERATING PROFITS, OR BOTH. The market segments in which we compete are rapidly evolving and intensely competitive. We have many competitors in different industries, including both the retail and eCommerce services industries. Many of our current and potential competitors have longer operating histories, larger customer bases, greater brand recognition, and significantly greater financial, marketing, and other resources than we have. They may be able to secure merchandise from vendors on more favorable terms and may be able to adopt more aggressive pricing policies. Competitors in both the retail and eCommerce service industries also may be able to devote more resources to technology development and marketing than we do. Competition in the eCommerce channel may intensify. Other companies in the retail and eCommerce service industries may enter into business combinations or alliances that strengthen their competitive positions. As various internet market segments obtain large, loyal customer bases, participants in those segments may expand into the market segments in which we operate. In addition, new and expanded Web technologies may further intensify the competitive nature of online retail. The nature of the internet as an electronic marketplace facilitates competitive entry and comparison shopping and renders it inherently more competitive than conventional retailing formats. This increased competition may reduce our sales, operating profits, or both. WE DEPEND ON OUR RELATIONSHIPS WITH THIRD PARTIES, THE LOSS OF WHICH MAY RESULT IN LOSS OF CUSTOMERS. We depend on our merchant and banking relationships, as well as strategic relationships with third parties, who provide payment processing to all our customers. Failure of these financial institutions and third parties to continue to provide services in a satisfactory way to our customers could result in our loss of the business of the merchants to whom we sell products and services. If these financial institutions and third parties do not continue to provide services to our customers, we may not be able to find other third party service providers. In that instance, our customers may terminate their agreements with us and move their business to our competitors, which could adversely affect on our revenues and earnings. IF WE CANNOT PASS ALONG INCREASED FEES FROM VISA AND MASTERCARD TO OUR CUSTOMERS, WE WILL HAVE TO ABSORB THE INCREASES WHICH WOULD INCREASE OUR OPERATING COSTS AND REDUCE OUR PROFIT MARGIN. From time to time, VISA and MasterCard increase the fees that they charge processors. We may attempt to pass these increases along to our merchant customers, but this might result in the loss of those customers to our competitors who do not pass along the increases. Our revenues from merchant account processing are dependant upon our continued merchant relationships which are highly sensitive and can be canceled if customer charge-backs escalate and generate concern that the company has held back sufficient funds in reserve accounts to cover these charge-backs. Cancellation by our merchant providers would most likely result in the loss of new customers and lead to a reduction in our revenues. We depend on credit card processing for a majority of our membership programs, to include but not be limited to Visa, Mastercard, American Express, and Discover. Significant changes to the merchant operating regulations, merchant rules and guidelines, card acceptance methods and or card authorization methods could significantly impact our revenues. Additionally, our membership programs are accepted under a negative option billing term, change in regulation of negative option billing could significantly impact our revenue. WE RELY ON CO-MARKETING ALLIANCES TO GENERATE ADDITIONAL REVENUE FROM OUR EXISTING CUSTOMERS. IF WE CANNOT MAINTAIN THESE ALLIANCES OUR REVENUES MAY DECLINE. We have co-marketing arrangements with strategic partners in which we agree to market their services to our existing customers. For the year ended December 31, 2006, these "upsell" services accounted for approximately 9.4% of our total current revenue. If these partners either fail to provide adequate services to our customers or decline to renew our agreements, our gross revenue could decline which would affect our overall financial stability. - 18 - WE MAY EXPERIENCE BREAKDOWNS IN OUR HOSTING SERVICES, INFRASTRUCTURE OR PAYMENT PROCESSING SYSTEMS, WHICH MAY EXPOSE US TO LIABILITIES AND CAUSE CUSTOMERS TO ABANDON OUR PRODUCTS AND SERVICES. We may experience interruption in hosting service due to upgrades being implemented into hosting software. In addition interruption in service, transmission downtime, and or outages may be cause at the wholesale communication distribution level (i.e. Verizon). This may expose us to liability, which may cause customers to abandon our service. We would be unable to deliver our payment processing services or hosting services if our system infrastructures break down or are otherwise interrupted. Events that could cause system interruptions are: - Acts of God, such as fire or earthquakes, - power loss, - terrorist attacks, - telecommunications failure, - unauthorized entry by hackers, or - other events. Although we regularly back up data from operations and take other measures to protect against loss of data, there is still some risk that our services may breakdown or we will lose data. Despite the security measures we maintain, our infrastructure may be vulnerable to computer viruses, hackers, rogue employees or other sources of disruption. Any problem of this nature could result in significant liability to customers or financial institutions and also may deter potential customers from using our services. We attempt to limit this sort of liability through back-up systems, contractual provisions, insurance, and other security measures. However, these contractual limitations on liability may not be enforceable, and our insurance coverage may not be adequate to cover all liabilities we might sustain. Also, a breach of our e-commerce security measures could reduce demand for our services. The e-commerce industry is intensely focused on the need for Internet security, particularly with respect to the transmission and storage of confidential personal and financial data. Any compromise or elimination of our security could erode customer confidence in our systems and could result in lower demand for our services or possible litigation. IF WE ARE UNSUCCESSFUL IN MAKING, INTEGRATING, AND MAINTAINING COMMERCIAL AGREEMENTS, STRATEGIC ALLIANCES, AND OTHER BUSINESS RELATIONSHIPS, OUR BUSINESS COULD SUFFER. Our business plan contemplates that we will enter into commercial agreements, strategic alliances, and other business relationships with third parties. We have entered into agreements to provide eCommerce services to other businesses and we plan to enter into similar agreements in the future. Under these agreements, we may perform services such as: providing our technology services such as search, browse, and personalization; permitting other businesses and individuals to offer products or services through our websites; and powering third-party websites, either with or without providing accompanying fulfillment services. These arrangements are complex and require substantial personnel and resource commitments by us, which may constrain the number of agreements we are able to enter into and may affect our ability to integrate and deliver services under the relevant agreements. If we fail to implement, maintain, and successfully develop the various components of these commercial relationships, which may include fulfillment, customer service, inventory management, tax collection, payment processing, licensing of third party software, hardware, and content, and engaging third parties to perform hosting and other services, these initiatives may not be viable and cause the company to be in default of agreement or planned compensation. The amount of compensation we receive under certain of these agreements is dependent on the volume of sales that the other company makes. Therefore, if the other business's website, product or services offering is not successful, we may not receive all of the compensation we are otherwise due under the agreement, which may cause substantial loss of revenue, or may not be able to maintain the agreement. Moreover, we may not be able to succeed in our plans to enter into additional commercial relationships and strategic alliances on favorable terms, which will not enable us to stay competitive within the industry. As our commercial agreements expire or otherwise terminate, we may be unable to renew or replace these agreements on comparable terms, or at all. In the past, we amended several of our commercial agreements to reduce future cash proceeds to be received by us, shorten the term of our commercial agreements, or both. Some of our agreements involve high margin services, such as marketing and promotional agreements, and as these agreements expire they may be replaced, if at all, by agreements involving lower margin services. In addition, several past commercial agreements were with companies that experienced business failures and were unable to meet their obligations to us. We may in the future enter into further amendments of these agreements or encounter other parties that have difficulty meeting their contractual obligations to us, which could adversely affect our operating results. - 19 - IF WE LOSE KEY SENIOR MANAGEMENT PERSONNEL OUR BUSINESS COULD BE NEGATIVELY AFFECTED. We depend on the continued services and performance of our senior management and other key personnel, particularly Michael Hill, our Chief Executive Officer and Director, Charlie Gugliuzza, our President and Director, Ethan Brooks, our Chief Technology Officer, David Foucar, our Chief Financial Officer and Director, Aaron Gravitz, our Chief Operations Officer. We do not have "key person" life insurance policies. The loss of any of our executive officers or other key employees could harm our business. IF OUR WEBSITES ARE NOT CONTINUALLY AVAILABLE TO OUR CUSTOMERS AND THE PUBLIC OR THERE IS LACK OF INTEGRATION AND REDUNDANCY IN OUR SYSTEMS, OUR SALES MAY DECREASE. Customer access to our websites directly affects the volume of goods we sell and the services we offer and thus affects our net sales. We experience occasional system interruptions that make our websites unavailable or prevent us from efficiently fulfilling orders or providing services to third parties, which may reduce our net sales and the attractiveness of our products and services. If we are unable to continually add additional software and hardware and upgrade in an effective manner our systems and network infrastructure, it could cause system interruptions that adversely affect our operating results. Our websites could be damaged or interrupted by fire, flood, power loss, telecommunications failure, acts of war or terrorism, acts of God, computer viruses, physical or electronic break-ins, and similar events or disruptions. Any of these events could result in website interruption and delays that could prevent us from accepting and fulfilling customer orders. If our websites are not continually available to our customers and the public or there is a lack of integration and redundancy in our system, our sales may decrease. We may experience interruption in hosting service due to upgrades, communication downtime, and or outages at the wholesale communication distribution level (i.e. Verizon). This may expose us to liability, which may cause customers to abandon our service. Some of our customers are acquired via Internet advertising and interruption in service may extend a decrease in gross sales. Should these problems occur, it would make our product offerings less attractive to our customers and our service offerings less attractive to third parties. While we do have backup systems for certain aspects of our operations, our systems are not fully redundant and our disaster recovery planning may not be sufficient for all eventualities. In addition, we may have inadequate insurance coverage or insurance limits to compensate us for losses from a major interruption. If any of this were to occur, it could damage our reputation and be expensive to remedy. WE COULD BE LIABLE IF WE FAIL TO MITIGATE BREACHES OF SECURITY ON OUR WEBSITE AND FRAUDULENT ACTIVITIES OF USERS OF OUR PAYMENTS PROGRAM, WHICH COULD INCREASE OUR EXPENSES AND LOWER OUR OPERATING RESULTS. A fundamental requirement for eCommerce is the secure transmission of confidential information over public networks. Although we have developed systems and processes that are designed to protect consumer information and prevent fraudulent credit card transactions and other security breaches, failure to mitigate fraud or breaches may adversely affect our operating results. The law relating to the liability of providers of online payment services is currently unsettled. We guarantee payments made through our payments program available to sellers on Marketplace and certain other programs up to certain limits for buyers, and we may be unable to prevent users from fraudulently collecting payments when goods may not be shipped to a buyer. As our payments program grows, our liability risk will increase. Any costs we incur as a result of liability because of our payments program's guarantee or otherwise could harm our business. In addition, the functionality of our payments program depends on certain third-party vendors delivering services. If these vendors are unable or unwilling to provide services, our payments program and our businesses that use it may not be viable. We could be liable if we fail to mitigate breaches of security on our website and fraudulent activities of users of our payments program, which could increase our expenses and lower our operating results. If an individual or group were to take unauthorized control of our hosting servers to generate "spam" or any other example of fraudulent activity, this could cause situation-specific Internet service providers "ISP(s)" to block communications with our Internet service provider not allowing for communications with customers being serviced by the "ISP(s)". - 20 - IF GOVERNMENT REGULATION OF THE INTERNET AND ECOMMERCE RESULTS IN UNFAVORABLE CHANGES, OUR BUSINESS COULD BE HARMED. We are subject to general business regulations and laws, as well as regulations and laws specifically governing the Internet and eCommerce. Existing and future laws and regulations may impede the growth of the Internet or other online services. These regulations and laws may cover taxation, user privacy, data protection, pricing, content, copyrights, distribution, electronic contracts and other communications, consumer protection, the provision of online payment services, broadband residential Internet access, and the characteristics and quality of products and services. It is not clear how existing laws governing issues such as property ownership, sales and other taxes, libel, and personal privacy apply to the Internet and eCommerce. Unfavorable resolution of these issues may harm our business. On November 11, 2004 the Federal Communications Commission ruled that providers of Internet-based phone call services fall under jurisdiction of the federal government and cannot be regulated by states. WE MAY BE SUBJECT TO LIABILITY FOR PAST SALES, THEREFORE DECREASING OUR FUTURE SALES In accordance with current industry practice, we do not collect sales taxes or other taxes with respect to shipments of most of our goods into states other than California. Our fulfillment center and customer service center networks, and any future expansion of those networks, along with other aspects of our evolving business, may result in additional sales and other tax obligations. One or more states or foreign countries may seek to impose sales or other tax collection obligations on out-of-jurisdiction companies that engage in eCommerce. A successful assertion by one or more states or foreign countries that we should collect sales or other taxes on the sale of merchandise or services could result in substantial tax liabilities for past sales, decrease our ability to compete with traditional retailers, and otherwise harm our business. Currently, decisions of the U.S. Supreme Court restrict the imposition of obligations to collect state and local sales and use taxes with respect to sales made over the Internet. However, a number of states, as well as the U.S. Congress, have been considering various initiatives that could limit or supersede the Supreme Court's position regarding sales and use taxes on Internet sales. If any of these initiatives addressed the Supreme Court's constitutional concerns and resulted in a reversal of its current position, we could be required to collect sales and use taxes in states other than California. The imposition by state and local governments of various taxes upon Internet commerce could create administrative burdens for us and could increase our costs and decrease our future sales. IF WE DO NOT ADAPT QUICKLY ENOUGH TO CHANGING CUSTOMER REQUIREMENTS AND INDUSTRY STANDARDS, OUR EXISTING WEBSITES MAY BECOME OBSOLETE. Technology in the eCommerce industry changes rapidly. We may not be able to adapt quickly enough to changing customer requirements and preferences and industry standards. Competitors often introduce new products and services with new technologies. These changes and the emergence of new industry standards and practices could render our existing websites and proprietary technology obsolete. - 21 - ITEM 7. FINANCIAL STATEMENTS. COMMERCE PLANET, INC. TABLE OF CONTENTS PAGE INDEPENDENT AUDITORS' REPORT F-1 BALANCE SHEETS F-2 INCOME STATEMENT F-3 STATEMENTS OF CASH FLOWS F-4 STATEMENTS OF STOCKHOLDERS' EQUITY (DEFICIT) F-5 NOTES TO FINANCIAL STATEMENTS F-7 - F-23 - 22 - JASPERS + HALL, PC CERTIFIED PUBLIC ACCOUNTANTS 9175 Kenyon Avenue, Suite 100 Denver, CO 80237 303-796-0099 Report of Independent Registered Public Accounting Firm To the Board of Directors Commerce Planet, Inc. We have audited the accompanying consolidated balance sheet of Commerce Planet, Inc. as of December 31, 2006, and the related consolidated income statements, and the consolidated statements of cash flows and changes in stockholders' equity (deficit) for the year then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with auditing standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Commerce Planet, Inc. at December 31, 2006, and the results of its operations and its cash flows for the year then ended in conformity with accounting principles generally accepted in the United States. /s/ Jaspers + Hall, PC Jaspers + Hall PC February 28, 2007 F-1 COMMERCE PLANET, INC. CONSOLIDATED BALANCE SHEETS AS OF DECEMBER 31, 2, 2005 Year Ended December 31 2006 2005 ASSETS Current Assets Cash $ 3,659,316 $ 253,856 Accounts Receivable, net of allowances 1,567,526 251,419 Other Receivables 1,901,470 76,906 Prepaid Expenses 2,347,181 315,343 Inventory - 2,590 Total Current Assets 9,475,493 900,114 Fixed Assets Equipment 792,564 578,493 Furniture & Fixtures 101,091 75,627 Computers & Software 789,628 240,677 Leasehold Improvements 121,168 103,124 Total Fixed Assets 1,804,451 997,921 Accumulated Depreciation (498,659 ) (292,311 ) Net Fixed Assets 1,305,792 705,610 Other Assets Deposits 19,154 16,392 Total Other Assets 19,154 16,392 TOTAL ASSETS $ 10,800,439 $ 1,622,116 LIABILITIES & EQUITY Liabilities Current Liabilities Accounts Payable and Accrued Expenses $ 2,459,372 $ 710,364 Notes Payable 69,681 345,998 Deferred Revenue 1,017,360 336,001 Total Current Liabilities 3,546,413 1,392,363 Long Term Liabilities Bank Loans - - Convertible Debentures - 3,084,017 Total Long Term Liabilities - 3,084,017 Total Liabilities 3,546,413 4,476,380 Equity Preferred stock, 100 shares authorized shares at $.001 par value, 15 shares issued and outstanding at December 31, 2006 Common stock, 100,000,000 shares authorized shares at $0.001 par value, 47,193,839 shares issued and outstanding at December 31, 2006, 39,094,633 shares issued and outstanding at December 31, 2005 47,420 39,096 Additional Paid in Capital 9,327,597 8,230,224 Deferred Compensation - (71,853 ) Shares to be issued - 1,843 Shares to be returned (227 ) (1,805 ) Deferred Compensation - - Stock subscription receivable - (189,900 ) Accumulated deficit (2,120,764 ) (10,861,869 ) Total Equity 7,254,026 (2,854,264 ) TOTAL LIABILITIES & EQUITY $ 10,800,439 $ 1,622,116 The accompanying notes to the consolidated financial statements are an integral part of these statements F-2 COMMERCE PLANET, INC. CONSOLIDATED INCOME STATEMENT FOR THE YEARS ENDED DECEMBER 31, 2 Year Ended December 31 2006 2005 Revenue Membership Revenue $ 22,410,394 $ 5,493,609 Upsell Revenue 2,598,936 415,592 Lead Revenue 1,211,526 991,058 Fulfillment/Other Revenue 1,267,278 440,140 Total Revenue 27,488,134 7,340,399 Cost of Goods Sold 4,375,761 1,744,865 Gross Profit 23,112,373 5,595,534 Expense Salaries 3,120,927 3,179,427 Stock Compensation 619,363 305,687 Advertising 6,055,104 3,098,204 Other Expenses 4,119,808 3,647,676 Total Operating Expense 13,915,202 10,230,994 Net Ordinary Income 9,197,171 (4,635,460 ) Other Income/Expense 456,066 1,630,464 Income/(Loss) before Income taxes $ 8,741,105 $ (6,265,924 ) Provision for Income Taxes - - Net Income/(Loss) 8,741,105 (6,265,924 ) Basic Net Income/(Loss) Per Common Share $ 0.20 $ (0.17 ) Diluted Net Income/(Loss) Per Common Share $ 0.17 $ (0.17 ) Basic Weighted Average Number of Common Shares 44,211,254 36,644,281 Diluted Weighted Average Number of Common Shares 50,688,288 36,644,281 The accompanying notes to the consolidated financial statements are an integral part of these statements F-3 COMMERCE PLANET, INC. CONSOLIDATED STATEMENT OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31, 2 Year Ended December 31 2006 2005 CASH FLOWS FROM OPERATING ACTIVITIES: Net Income/(Loss) 8,741,105 (6,265,924 ) Adjustment to reconcile net loss to net cash (used in) operating activities: Stock issued for services 128,103 563,647 Write-off of Inventory 2,590 Depreciation and amortization 206,348 173,609 Allowance for Doubtful Accounts 96,675 50,000 Stock Compensation 619,363 341,238 Amortization of debt interest 1,014,353 630,865 Debt conversion feature expense (837,191 ) 754,238 Debt inducement expense 37,411 322,535 CHANGES IN OPERATING ASSETS/LIABILITIES Accounts receivable (1,317,127 ) (5,125 ) Other receivables (1,853,219 ) 724,865 Inventory 37,206 Other assets (1,948,750 ) (388,587 ) Deposits (2,763 ) 49,848 Deferred Revenue 681,360 265,438 Accounts payable and accruals 1,770,254 268,373 NET CASH FLOWS (USED IN)/PROVIDED BY OPERATING ACTIVITIES 7,338,512 (2,477,774 ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of Fixed Assets (563,586 ) (456,399 ) Acquired Assets (159,446 ) NET CASH FLOWS PROVIDED (USED) BY INVESTING ACTIVITIES (723,032 ) (456,399 ) CASH FLOWS FROM FINANCING ACTIVITIES: Payment for acquisition of Utah Clay Technology - Proceeds from line of credit 68,000 - Payments on Notes payable (292,655 ) (115,356 ) Payment on line of credit (68,000 ) - Proceeds from notes payable - related parties 2,786,800 Conversions and refinancings on notes payable - related parties (1,099,004 ) Proceeds from notes payable & debentures Payment on long-term debt (2,901,595 ) Payment to reacquire stock (339,282 ) Payments on bank borrowings (54,748 ) Issuance of Common Stock 378,260 1,405,228 NET CASH FLOWS (USED IN)/PROVIDED BY FINANCING ACTIVITIES (3,210,020 ) 2,977,668 NET INCREASE (DECREASE) IN CASH 3,405,460 43,495 CASH AT BEGINNING OF PERIOD 253,856 210,361 CASH AT END OF PERIOD 3,659,316 253,856 SUPPLEMENTAL DISCLOSURE OF CASH FLOWS INFORMATION: Cash paid for interest 1,318,076 92,636 Cash paid for taxes 800 800 SUPPLEMENTAL DISCLOSURE OF NON-CASH TRANSACTIONS Stock issued for services 128,103 563,647 Stock Compensation 619,363 341,238 747,466 904,885 The accompanying notes to the consolidated financial statements are an integral part of these statements F-4 Commerce Planet Consolidated Condensed Statement of Stockholders' Equity (Deficit) - Common Stock For the years ended December 31, 2006 and 2005 Preferred Stock Common Stock Shares Issued Par .001 SharesIssued Par.001 AdditionalPaid inCapital Shares tobe Issued BALANCE, December 31, 2004 $ 33,885,117 $ 33,891 $ 4,844,384 $ 1,473 Issuance of stock for equity line 1,550,000 1,544 (1,165 ) Issuance of stock for inducement 808,500 810 322,135 (410 ) Issuance of stock for cash 264,000 264 (264 ) Beneficial Conversion 754,238 Exercise of Puts 1,348,696 Conversion on convertible debentures 66,516 67 56,472 Stock Issued for Services 1,100,000 1,100 436,000 (750 ) Re-issuance of stock as registered 1,420,500 1,420 Issuance of stock warrants 341,238 Reduction in stock subscription receivable, pre merger (59,880 ) Issuance of Stock Subscription Agreements 188,106 1,794 Net Loss for Period BALANCE, December 31, 2005 - - 39,094,633 39,096 8,230,224 1,843 Beneficial Conversion (799,780 ) Exercise of Warrants 587,210 587 151,416 Conversion of convertible debentures 7,348,488 7,348 1,314,490 Shares returned to Company (1,805,371 ) (1,805 ) - Shares repurchased (226,500 ) (339,055 ) Shares issued 15 78,750 78 36,280 Purchase Interaccurate 42,266 42 58,709 Issuance of stock for services 300,000 300 55,950 Employee stock, options, and warrants 619,363 Payment for stock subscription agreements (1,843 ) Stock Subscription agreements 1,774,363 1,774 Net Income BALANCE, December 31, 2006 15 - $ 47,193,839 $ 47,420 $ 9,327,597 $ - The accompanying notes to the consolidated financial statements are an integral part of these statements F-5 Commerce Planet Consolidated Condensed Statement of Stockholders' Equity (Deficit) - Common Stock For the years ended December 31, 2006 and 2005 Shares to be returned Deferred Compensation Stock Sub Receivable Accumulated Deficit Total S/E BALANCE, December 31, 2004 $ - $ (199,150 ) $ (59,880 ) $ (4,595,945 ) $ 24,773 Issuance of stock for equity line (385 ) (6 ) Issuance of stock for inducement 322,535 Issuance of stock for cash - Beneficial Conversion 754,238 Exercise of Puts 1,348,696 Conversion on convertible debentures 56,539 Stock Issued for Services 127,297 563,647 Re-issuance of stock as registered (1,420 ) - Issuance of stock warrants 341,238 Reduction in stock subscription receivable, pre merger 59,880 - Issuance of Stock Subscription Agreements (189,900 ) - Net Loss for Period (6,265,924 ) (6,265,924 ) BALANCE, December 31, 2005 (1,805 ) (71,853 ) (189,900 ) (10,861,869 ) (2,854,264 ) Beneficial Conversion (799,780 ) Exercise of Warrants 152,003 Conversion of convertible debentures 1,321,838 Shares returned to Company 1,805 - Shares repurchased (227 ) (339,282 ) Shares issued 36,358 Purchase Interaccurate 58,751 Issuance of stock for services 71,853 128,103 Employee stock, options, and warrants 619,363 Payment for stock subscription agreements 189,900 188,057 Stock Subscription agreements 1,774 Net Income 8,741,105 8,741,105 BALANCE, December 31, 2006 $ (227 ) $ - $ - $ (2,120,764 ) $ 7,254,026 See accompanying notes to financial statements F-6 COMMERCE PLANET, INC. Notes to Financial Statements December 31, 2006 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Organization Utah Clay Technology, Inc. (the "Company"), a Utah corporation, was incorporated on March 1, 1994. On December 24, 2003, the Company entered into an Agreement and Plan of Reorganization with NeWave, Inc., a Nevada corporation, pursuant to which the Company agreed that NeWave, Inc. would become the wholly-owned subsidiary subject to the parties to the Agreement meeting certain conditions. The parties to the Agreement satisfied the required conditions to close on January 15, 2004, including transfer of all funds. On January 15, 2004, all outstanding shares of Utah Clay Technology, Inc. common stock were acquired by NeWave, Inc. The purchase price consisted of $150,000 and the assumption of $165,000 in convertible debt for 576,968 shares of NeWave, Inc. dba Onlinesupplier.com's common stock. Although from a legal perspective, NeWave, Inc. acquired NeWave dba Onlinesupplier.com, the transaction is viewed as a recapitalization of NeWave dba Onlinesupplier.com accompanied by an issuance of stock by NeWave dba Onlinesupplier.com for the net assets of NeWave, Inc. This is because NeWave, Inc. did not have operations immediately prior to the transaction, and following the reorganization, NeWave dba Onlinesupplier.com was the operating company. Effective February 11, 2004 the Company changed its name from Utah Clay Technology, Inc. to NeWave, Inc. On June 1, 2006, the Company acquired all of the assets, both fixed and intangible, of Onesource Imaging, a California corporation. The assets were acquired in exchange for the Company’s assumption of certain liabilities totaling $52,747. On June 20, 2006 the Company established three wholly-owned subsidiaries, OS Imaging, Inc., Legacy Media, Inc., and Consumer Loyalty Group, Inc. to support its growth and develop new customer relationships. Effective June 22, 2006, the Company changed its name from NeWave, Inc. to Commerce Planet, Inc. On October 3, 2006, the Company acquired the assets of Interaccurate, Inc. including software, intellectual properties, and a web hosting facility for $176,239 in cash 42,266 shares of common stock. On October 11, 2006 the Company’s subsidiary, Consumer Loyalty Group, executed an agreement with Datascension, Inc., an unrelated party, to establish a Costa Rican call center. The call center began operations on November 27, 2006. Commerce Planet, through its wholly-owned subsidiaries, offers a comprehensive line of products and services at wholesale prices through its online club memberships as well as online tools and technology to create, manage, and maintain effective website solutions for eCommerce. Additionally, the Company provides businesses with lead generation and order acquisition services, graphic design, printing and fulfillment, as well as secure co-location and data hosting services. Basis of Accounting The accompanying financial statements have been prepared on the accrual basis of accounting in accordance with generally accepted accounting principles.All inter-company accounts and transactions have been eliminated in consolidation. Reclassification of Cost of Sales and Operating Expenses In the accompanying condensed statement of operations, all of the Company's operating expenses have been classified as cost of sales, salary expense, stock compensation, advertising expense, and other operating expense. This basis of presentation is different than in prior reports, and all prior period amounts have been changed to comply with the current period classification. Cash and Cash Equivalents The Company considers all highly liquid debt instruments, purchased with an original maturity of three months or less, to be cash equivalents. F-7 Use of Estimates The preparation of financial statements, in conformity with generally accepted accounting principles, requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. The Company defers revenue based on its estimate of the timing of payments within a month, estimate the benefit period of memberships to defer direct-response advertising, identify services prior to receipt of invoice for accrual purposes, and estimate the useful life of assets to calculate depreciation. Actual results could differ from those estimates. Property and Equipment Property and equipment are stated at cost. Depreciation is provided using the straight-line method over the estimated useful lives of the related assets, generally three to seven years. Income Taxes Deferred income tax assets and liabilities are computed annually for differences between the financial statements and tax basis of assets and liabilities that will result in taxable or deductible amounts in the future based on enacted laws and rates applicable to the periods in which the differences are expected to affect taxable income (loss). Basic and Diluted Net Income (Loss) Per Share Basic net income (loss) per common share is computed by dividing net income (loss) applicable to common shareholders by the weighted-average number of common shares outstanding during the period. Diluted net income (loss) per common share is determined using the weighted-average number of common shares outstanding during the period, adjusted for the dilutive effect of common stock equivalents, consisting of shares that might be issued upon exercise of common stock warrants and conversion of convertible debt. In periods where losses are reported, the weighted-average number of common shares outstanding excludes common stock equivalents, because their inclusion would be anti-dilutive. At December 31, 2005, the total amount of outstanding convertible debentures was $4,203,698 which might be converted into 35,030,817 shares of the Company’s common stock, based on the closing price of its common shares on December 31, 2005. At December 31, 2005, there were 4,148,750 warrants outstanding that were eligible for conversion into shares of the Company’s common stock. All convertible debentures have been retired as of December 31, 2006, andthe Companyhad 9,996,722 warrants outstanding that were eligible for conversion into shares of the Company’s common stock. Stock Based Compensation The Company has adopted the use of Statement of Financial Accounting standards No. 123R , “Share-Based Payment” (SFAS No. 123R).This Statement requires a public entity to measure the cost of employee services received in exchange for an award of equity instruments based on the grant-date fair value of the award (with limited exceptions). That cost is recognized over the period during which an employee is required to provide service in exchange for the award—the requisite service period (usually the vesting period). No compensation cost is recognized for equity instruments for which employees do not render the requisite service.This Statement supersedes APB Opinion No. 25, “Accounting for Stock Issued to Employees”, and its related implementation guidance and eliminates the alternative to use Opinion 25’s intrinsic value method of accounting that was provided in Statement 123 as originally issued.For public entities that file as small business issuers, implementation of these rules was required as of the beginning of the first interim or annual reporting period that begins after December 15, 2005. See Note 7 below for further detail on stock based compensation. Fair Value of Financial Instruments Statement of Financial Accounting Standards No. 107, "Disclosures about Fair Value of Financial Instruments", requires that the Company disclose estimated fair values of financial instruments. The carrying amounts reported in the statements of financial position for current assets and current liabilities qualifying as financial instruments are a reasonable estimated of fair value. F-8 Comprehensive Income Statement of financial accounting standards No. 130, "Reporting Comprehensive Income", (SFAS No. 130), establishes standards for reporting and display of comprehensive income, its components and accumulated balances. Comprehensive income is defined to include all changes in equity, except those resulting from investments by owners and distributions to owners. Among other disclosures, SFAS No. 130 requires that all items that are required to be recognized under current accounting standards as components of comprehensive income be reported in a financial statements that is displayed with the same prominence as other financial statements. The Company adopted this standard in 1998 and the implementation of this standard did not have a material impact on its financial statements. Accounts Receivable The Company maintains an allowance for doubtful accounts for estimated losses that may arise if any of its customers are unable to make required payments. Management specifically analyzes the age of customer balances, historical bad debt experience, customer credit-worthiness, and changes in customer payments terms when making estimates of the uncollectibility of the Company's trade accounts receivable balances. If the Company determines that the financial conditions of any of its customers deteriorated, whether due to customer specific or general economic issues, an increase in the allowance will be made. Accounts receivable are written off when all collection attempts have failed. Inventory The Company does not carry product inventories. Wholesale goods purchased for individual resale are drop shipped by third party suppliers. Marketing materials and other supplies which are kept on hand are generally expensed as purchased. The Company wrote-off minor amounts of inventory in conjunction with discontinued operations during the year ended December 31, 2006. Revenue Recognition The Company has eight revenue streams: -Charging its members a monthly fee for the tools and services needed to create and run a successful Internet auction business. -Offering its customers access to coaching services provided through a third party arrangement with 20-20 Advisors for a monthly fee. The Company began to offer this service in February 2005. - Offering its customers access to discounted value-added services such as: prescription drug plans, roadside assistance, tax and legal services, real estate listing services, and discounted entertainment packages for a monthly fee. These services are currently offered to the Company’s customers through third party arrangements with suppliers such as My Computer Club, Inc., West, Inc. and InQ. - Product sales via its website. - Providing its customer information to third parties who compensate the Company with a fee for each customer’s contact information acquired, or by sharing the revenues generated from contacting its customer. Revenues generated by the sale of the Company’s customer information have been related to offers made to customers in a wide variety of industries. Revenues generated from sharing arrangements have primarily been related to the sale of extended business coaching products and services. -Providing businesses with graphic design and printing services, data merge, mailing and finishing. -Offering clients fulfillment services including: assembly; pickand pack; mailing; and warehousing and inventory management services. - Design and implementation of cutting-edge technology for secure electronic payment modules, advanced content search tools, and secure data hosting. The Company does not provide multiple deliverables to its customers as described in EITF 00-21. Instead, the Company generally uses one revenue stream to develop potential revenues from another source, not from the same source. As such, the Company does not anticipate that the adoption of EITF 00-21 has a material effect on the financial statements. The Company's revenues earned from membership setup fees and monthly charges are recorded when the credit card transaction is processed and the Company has received confirmation that the credit card processing has been successful. The Company does not recognize the revenues earned related to membership fees charged to credit cards until the collection of the revenue is assured. This is due to the uncertainty surrounding the credit card transactions. Current terms of the Onlinesupplier.com membership agreement stipulate that the customer pays a nonrefundable fee between $1.85 and $9.95 fee to set up an account. The customer then has a fourteen day period to review the Company's offerings. If the customer does not cancel the service within the fourteen day window, a charge between $29.95 and $59.95 is billed to the customer's credit card on a monthly basis. The membership terms are agreed to under a negative option and the Company will continue to bill the customer on a monthly basis until they cancel their account. The Company initiates the sale of products for its affiliates during the process of selling the Company's own products, normally when an individual accesses the Company’s internet home page or calls the Company's sales or customer service department. The Company's internal system maintains records of each sale of an affiliate's product. The affiliate completes the sales process by fulfilling the particular product. Payments are forwarded to the Company, plus or minus two percent of actual billings, when the affiliate has completed the fulfillment of their product and has approved the cross selling revenue due to the Company. The Company notes that on a historical basis, its affiliates have generally approved all sales initiated by the Company. The Company recognizes cross selling revenues once it has reconciled its internal records of cross selling sales with the affiliate's records. The Company has several contracts with affiliates. The terms of each contract are varied but in most cases, a minimum/flat amount of revenue is earned per sale based on a certain volume being reached. F-9 The Company generates leads for Applied Merchant as potential customers of the Company contact the Company's customer service department. The Company can not reasonably determine the actual incremental cost incurred in the process of generating each telephone call from a potential customer. Therefore costs are expensed as incurred. The Company recognizes income when the products are received by the customer. The Company applies the provisions of SEC Staff Accounting Bulletin ("SAB") No.104, "Revenue Recognition in Financial Statements" which provides guidance on the recognition, presentation and disclosure of revenue in financial statements. SAB No. 104 outlines the basic criteria that must be met to recognize revenue and provides guidance for the disclosure of revenue recognition policies. The Company's revenue recognition policy for sale of products is in compliance with SAB No. 104. Revenue from the sale of products is recognized when a formal arrangement exists, the price is fixed and determinable, the delivery is completed and collectibility is reasonably assured. Generally, the Company extends credit to its customers and does not require collateral. The Company performs ongoing credit evaluations of its customers and historic credit losses have been within management's expectations. The Company accounts for sales returns related to product sales on an individual basis, as they occur. Sales returns related to product sales have not been significant in the past. Advertising Costs The Company expenses the media costs of advertising the first time the advertising takes place, except for direct-response advertising that is contracted with its advertising partners on a cost per customer acquired basis, which is capitalized and amortized over its expected period of future benefits. Direct-response advertising consists primarily of on line advertising that include reference codes that are used for purchasing the Company’s products and services. The capitalized costs of the advertising are amortized over the three-month period following the receipt of a trial order for the Company’s products and services. At December 31, 2006, and December 31, 2005, capitalized direct-response advertising costs of $1,962,466 and $159,182, respectively, were included in "Prepaid Expenses" in the accompanying Balance Sheets. Advertising expense was $6,055,104 in 2006 and $3,098,204 in 2005. Discontinued Operations During 2005, the Company decided to cease operations at Auction Liquidator, Inc. and Discount Online Warehouse in order to focus its efforts and resources on Onlinesupplier.com. Discontinued operations did not have a material effect on the Company’s financial statements for the year ended December 31, 2005 and 2006. NOTE 2 - FEDERAL INCOME TAXES The Financial Accounting Standards Board (FASB) has issued Statement of Financial Accounting Standards Number 109 ("SFAS 109"). "Accounting for Income Taxes", which requires a change from the deferred method to the asset and liability method of accounting for income taxes. Under the asset and liability method, deferred income taxes are recognized for the tax consequences of "temporary differences" by applying enacted statutory tax rates applicable to future years to differences between the financial statement carrying amounts and the tax basis of existing assets and liabilities. Year Ended December 31 2006 2005 Deferred tax assets Net operating loss carryforwards $ 2,920,118 $ 13,455,180 Valuation allowance (2,920,118 ) (13,455,180 ) Net deferred tax assets $ - $ - At December 31, 2006, the Company had net operating loss carryforwards of approximately $4,714,075 for federal income tax purposes. These carryforwards if not utilized to offset taxable income will begin to expire in 2025. The Company and its subsidiaries are currently open to audit under the statute of limitations by the Internal Revenue Service for the years ending December 31, 2003 through 2006.The Company and its subsidiaries state income tax returns are open to audit under the statute of limitations for the years ending December 31, 2003 through 2006. F-10 NOTE 3 - ACCOUNTS RECEIVABLE As of December 31, 2006, and December 31, 2005 accounts receivable, consists of the following: Year Ended December 31 2006 2005 Accounts Receivable Impact Legal $ 313,963 $ 284,482 Cutting Edge 343,221 - Platinum Values - 72,256 Misc 1,109,853 159,681 Allowance for Doubtful Accounts (199,511 ) (265,000 ) Total $ 1,567,526 $ 251,419 Miscellaneous receivables consist of multiple trade receivables, none of which are material. NOTE 4 - OTHER RECEIVABLES As of December 31, 2006, and December 31, 2005 other receivables, consists of the following: Year Ended December 31 2006 2005 Other Receivables Merchant Card Reserve $ 2,032,824 $ 110,244 Return Provision (141,536 ) (37,000 ) Other 10,182 3,662 Total $ 1,901,470 $ 76,906 NOTE 5 - PREPAID EXPENSES As of December 31, 2006, and December 31, 2005 prepaid expenses, consists of the following: Year Ended December 31 2006 2005 Prepaid Expenses Deferred Advertising $ 1,962,466 $ 159,182 Insurance $ 189,138 $ 10,969 Other 195,577 145,192 Total $ 2,347,181 $ 315,343 NOTE 6 - ACCOUNTS PAYABLE & ACCRUED EXPENSES As of December 31, 2006, and December 31, 2005,accounts payable and accrued expenses, consists of the following: Year Ended December 31 2006 2005 Accounts Payable and Accrued Expenses Accounts Payable and Accrued Expenses $ 1,804,979 $ 573,133 Accrued Payroll and Payroll Taxes $ 654,393 $ 57,335 Accrued Interest - 79,896 Total $ 2,459,372 $ 710,364 NOTE 7 –
